ORDER
GESELL, District Judge.
The proposed protective order appears to be far too complex, lacks definite time restrictions and creates undue obstacles to the fair and expeditious disposition of this case. It will be necessary to frame a more limited protective order fashioned to the nature of this case, which in essence alleges a course of conduct carried out using classified materials in classified channels from a highly classified site. Accordingly, upon consideration of the motion filed by Independent Counsel requesting a protective order pursuant to section 3 of the Classified Information Procedures Act (“CIPA”), 18 U.S.C.App. IV, and subsequent papers filed by the parties, the Court has determined that there should be no further briefing of issues relating to that order pending discussion with the parties at the pretrial conference on April 12,1988. At that time the Court intends to determine the timing of discovery disclosures in rela*2tion to a realistic trial date. This will involve, among other things, inquiry into the following: (1) the extent to which all documents intended to be offered by the Independent Counsel on the case in chief, documents containing Brady material, documents obtained from defendants, and documents heretofore requested by defendants will be made available immediately for in camera inspection by defendants and their counsel; (2) fixing a date in April when the government interagency group shall complete its classification review; and, (3) fixing a time when defendants shall notify the Court, pursuant to section 5 of CIPA, if use of any classified material by them is contemplated at trial or pretrial.